Citation Nr: 0215468
Decision Date: 10/01/02	Archive Date: 11/06/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  97-13 610A	)	DATE OCT 01, 2002
	)
	)

Received from the Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than September 1, 1998, for the grant of service connection for limitation motion of the temporomandibular joint.

(The issue of secondary service connection for headaches will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty May 1974 to August 1979.

This matter comes before the Board of Veterans Appeals (Board) following an August 1996 decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied the veterans claim of service connection for secondary service connection for headaches.  This matter also comes before the Board following a May 1999 RO decision that granted service connection for limitation motion of the temporomandibular joint and rated it as 10 percent disabling, effective from September 1, 1998.  In October 1999, the veteran moved from Florida to South Carolina and the claims file was transferred to the appropriate RO.

Initially, the Board notes that the veteran, after perfecting his appeal as to a June 1996 RO decision that denied service connection for a low back disorder, withdrew this appeal in a January 2000 letter to the RO.  38 C.F.R. § 20.204(b) (2001) (a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision).

As to the claim for secondary service connection for headaches, the Board is undertaking additional development pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board will provide notice of the development as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105) (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  After giving the veteran and his representative notice and reviewing any responses to the notice, the Board will prepare a separate decision addressing this issue.  Accordingly, the only issue on appeal is as stated on the cover page of this decision.

Lastly, the Board observes that, in a June 2000 decision, the RO denied the veterans claims of service connection for hypertension and bilateral hearing loss.  However, given that the bases for the denials were that the claims were not well grounded, the veteran and his representative are hereby advised that said claims for service connection may be readjudicated in accordance with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Accordingly, these issues are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  On May 8, 1999, the RO granted service connection for limitation of motion of the temporomandibular joint and assigned a 10 percent rating, effective from September 1, 1998.  Notice of the denial was sent to the veteran on May 19, 1999.

2.  A notice of disagreement with the May 8, 1999, denial was received from the veterans representative on November 17, 1999.

3.  A statement of the case that addressed the claim was mailed by the RO to the veteran on December 1, 1999.

4.  No timely Substantive Appeal was received by the RO as to the May 8, 1999, decisions that granted service connection for limitation of motion of the temporomandibular joint effective from September 1, 1998.

5.  In July 2002, the Board provided the veteran and his representative notice of the laws and regulations governing perfecting an appeal to the Board.  No reply was received from either the veteran or his representative.


CONCLUSION OF LAW

The veteran did not file a Substantive Appeal within the remainder of the one year period from the date of mailing of the notification on May 19, 1999, of the decision from which appeal originated, or within 60 days of mailing the statement of the case on December 1, 1999; and thus there is no appeal pending before the Board of Veterans Appeal on this matter.  38 U.S.C. §§ 7105, 7108 (2002); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 20.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed Notice of Disagreement in writing and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  The substantive appeal can be set forth on a VA Form 9 (Appeal to the Board of Veterans Appeals) or on correspondence specifically identifying the issues appealed and setting out specific arguments relating to errors of fact or law made by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  To be considered timely, the substantive appeal must be filed within 60 days from the date that the AOJ mails the statement of the case (SOC) to the appellant or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed.  38 C.F.R. § 20.302(b).  

Additionally, VA regulations provide that the period for filing a substantive appeal may be extended for good cause.  38 C.F.R. § 20.303.  The request for such an extension must be in writing and must be made prior to the expiration of the time limit for filing which would otherwise apply.  Id.  

There are also situations where, when additional pertinent evidence is received during the time allowed for perfecting an appeal, VA must afford the claimant at least 60 days from the mailing date of a supplemental statement of the case (SSOC) to perfect an appeal, even if the additional 60-day period would extend the expiration of the original appeal period.  VAOPGCPREC 9-97 (Feb. 11, 1997).  If the claimant fails to file a substantive appeal in a timely manner, and fails to timely request an extension of time, he is statutorily barred from appealing the RO decision.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not timely file a Substantive Appeal, he was not granted an extension of time to file a Substantive Appeal, and no additional pertinent evidence was received during the time allowed for perfecting an appeal which would extend the time for filing.  Specifically, the record shows that, on May 8, 1999, the RO granted service connection for limitation of motion of the temporomandibular joint effective from September 1, 1998.  Notice of the denial was sent to the veteran on May 19, 1999.  A timely notice of disagreement (NOD) with the May 8, 1999, denial was received from the veterans representative on November 17, 1999.  A SOC that addressed the claim was mailed by the RO to the veteran on December 1, 1999.  Thereafter, no document was filed by the veteran with the RO that could act as a timely Substantive Appeal.  The Board recognizes that the veteran subsequently filed statements with the RO, which statements included allegations of error as to the above issue.  However, these statements were submitted well after the time period for filing a Substantive Appeal had passed.  Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. §§ 20.302(c), 20.305 (2001).  In addition, in July 2002, the Board provided the veteran and his representative with notice of the laws and regulations governing perfecting an appeal to the Board.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 (2002).  However, no reply was received from either the veteran or his representative. 

Accordingly, since no timely substantive appeal was filed by the veteran with regard to the effective date assigned for service connection for imitation of motion of the temporomandibular joint, in the May 8, 1999, decision, the Board concludes that there is no appeal pending before it as regards that claim.  See Roy v. Brown, supra; see also Barnett v. Brown, 83 F.3d 1380, 1388 (Fed. Cir. 1996) (It is a well-established judicial doctrine that any statutory tribunal must ensure that it has jurisdiction over each case before adjudicating the merits, that a potential jurisdictional defect may be raised by the Court or the tribunal, sua sponte or by any party, at any stage in the proceedings, and, once apparent, must be adjudicated).


ORDER

A timely substantive appeal of the May 8, 1999, rating decision, which assigned an effective date of September 1, 1998, for a grant of service connection for limitation of motion of the temporomandibular joint effective, having not been filed, the appeal is dismissed for lack of jurisdiction.



		
	Deborah W. Singleton
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.

  
